Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the Appeal to Reappraisement enumerated above consists of electric bulbs imported from Japan.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantity and in the ordinary course of trade for export to the United States including the costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was the appraised value less buying commission on the invoice. There was no higher foreign value for such or similar merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Reap-praisement enumerated above may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the appraised value, less the item of buying commission shown on the invoice.
Judgment will be entered accordingly.